Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Drawing

The drawings filed on March 04, 2020 are accepted.

Domestic Benefit

Benefit has been claimed to provisional application 62/815,525, filed 03/08/2019 (8 March) that shows the instant plant and the provisional plant are the same.

Objection to the Disclosure
37 CFR 1.163
The following is a quotation of section (a) of 37 CFR 1.163:

(a) The specification must contain as full and complete a disclosure as possible of the plant and the characteristics thereof that distinguish the same over related known varieties, and its antecedents, and must particularly point out where and in what manner the variety of plant has been asexually reproduced.  In the case of a newly found plant, the specification must particularly point out the location and character of the area where the plant was discovered.

35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

In plant application filed under 35 U.S.C. 161, the requirements of 35 U.S.C. 112 are limited.

The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

As specific to United States Plant Patent applications, the specifics of 37 CFR 1.164 (reproduced below) are controlling:

The claim shall be in formal terms to the new and distinct variety of the specified plant as described and illustrated, and may also recite the principal distinguishing characteristics.  More than one claim is not permitted.

In plant applications filed under 35 U.S.C. 161, the requirements of 35 U.S.C. are limited.  The following is a quotation of 35 U.S.C. 162:

No plant patent shall be declared invalid for noncompliance with section 112 of this title if the description is as complete as is reasonably possible.  The claim in the specification shall be in formal terms to the plant shown and described.

The disclosure remains objected to under 37 CFR 1.163(a) because the specification presents less than a full and complete botanical description and the characteristics which distinguish over related known varieties.  
More specifically: 

D.	Where color is a distinctive feature of the plant, the color should be positively identified in the specification by reference to a designated color as given by a recognized dictionary or color chart.  See MPEP 1605.  As a result, the following color designations should be set forth in the specification as referenced by the employed color chart: 
new shoots; 
internodes; 

expanding leaf blade; 
upper leaf blade; 
lower leaf blade; 
autumn leaf blade coloration; 
leaf venation;
 leaf lobes; 
vegetative buds; 
petiole, 
fruit ground color –“yellow” is subjective and should be measured by the color chart; and 
anthocyanin colorations wherever they occur (such as shoots, petiole, leaves, developing fruit, mature fruit, etc).
 

E.	In order to provide as complete a botanical description of the plant as is reasonably possible, the following characteristics should be set forth: 
the growth pattern of one year old shoots (straight, moderately wavy, strongly wavy); 
description of any leaf lobes;
 leaf blade profile in cross-section (concave, flat, convex);
 undulations of leaf blade margins; 
leaf blade incisions of the margin for both the upper half and lower half of the blade (crenate, bicrenate, serrate, biserrate); 
length of leaf blade tip; 
leaf blade depth of margin incisions; 

glossiness of the upper side of the leaf blade (weak, medium, strong);
 the extent of petiole anthocyanin coloration from the base as “large” is subjective; 
size of the vegtetative bud on one year old shoot; 
size of vegetative bud support on the one-year-old shoot (the “shelf” upon which the bud sits); 
shape of the vegetative bud apex (acute, obtuse, rounded); 
the description of pubescence on the lower leaf blade; 
stipule size;
regularity of bearing; 
the amount of fruit set; 
size of the eye (“small” is subjective); and
fruit calyx size.

It is not sufficient to simply refer to UPOV descriptor categories when describing any of the above characteristics. The measurements should be quantitative in nature wherever possible.

The above listing may not be complete.  Applicants should carefully compare the claimed plant with the botanical descriptions set forth in the specification to ensure completeness and accuracy and to distinguish the plant within this expanding market class.  Any further botanical information should be imported into the specification, as should any additional or corrected information relative to same.

Claim Rejection
35 USC § 112, (a) and (b), 1st and 2nd Paragraphs
	


Response to Amendment
Applicant has provided some of the required descriptors from the last office action dated 12/01/2020. Applicant submits that the amendment provides a clear botanical description of the plant.
This argument has been considered, however it is not persuasive. The standard under 35 USC 162 is a description that is as complete as is reasonably possible. No argument was presented with regard to why the above-solicited descriptions were not reasonably possible to provide. The above descriptors are all commonly used to describe apple trees and can easily be measured and provided. The Examiner has removed the listed requirements for those descriptors that have been provided.

It is noted in the amendment filed 11/06/2020 that the genus and species of the instant plant is Malus domestica. It is further noted that the female parent is a Malus Mill and the male parent is Malus pumila. This has not been objected to because Malus domestica and Malus pumila are interchangeable as indicated in the cited Berkeley reference.


Conclusion
	No claim is allowed.

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Correspondence

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE MARIE GRUNBERG whose telephone number is (571)272-0975.  The examiner can normally be reached on Monday-Friday, aprox. 8:00 a.m. - 4:30 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joe Zhou can be reached on 571-272-0724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/Anne Marie Grunberg/Primary Examiner, Art Unit 1661